 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 2765 
 
AN ACT 
To amend title 28, United States Code, to prohibit recognition and enforcement of foreign defamation judgments and certain foreign judgments against the providers of interactive computer services. 
 
 
1.Short titleThis Act may be cited as the Securing the Protection of our Enduring and Established Constitutional Heritage Act or the SPEECH Act.
2.FindingsCongress finds the following:
(1)The freedom of speech and the press is enshrined in the first amendment to the Constitution, and is necessary to promote the vigorous dialogue necessary to shape public policy in a representative democracy.
(2)Some persons are obstructing the free expression rights of United States authors and publishers, and in turn chilling the first amendment to the Constitution of the United States interest of the citizenry in receiving information on matters of importance, by seeking out foreign jurisdictions that do not provide the full extent of free-speech protections to authors and publishers that are available in the United States, and suing a United States author or publisher in that foreign jurisdiction.
(3)These foreign defamation lawsuits not only suppress the free speech rights of the defendants to the suit, but inhibit other written speech that might otherwise have been written or published but for the fear of a foreign lawsuit.
(4)The threat of the libel laws of some foreign countries is so dramatic that the United Nations Human Rights Committee examined the issue and indicated that in some instances the law of libel has served to discourage critical media reporting on matters of serious public interest, adversely affecting the ability of scholars and journalists to publish their work. The advent of the internet and the international distribution of foreign media also create the danger that one country's unduly restrictive libel law will affect freedom of expression worldwide on matters of valid public interest.
(5)Governments and courts of foreign countries scattered around the world have failed to curtail this practice of permitting libel lawsuits against United States persons within their courts, and foreign libel judgments inconsistent with United States first amendment protections are increasingly common.
3.Recognition of foreign defamation judgments
(a)In GeneralPart VI of title 28, United States Code, is amended by adding at the end the following:

181Foreign Judgments

Sec.
4101. Definitions.
4102. Recognition of foreign defamation judgments.
4103. Removal.
4104. Declaratory judgments.
4105. Attorney's fees.
4101.DefinitionsIn this chapter:
(1)DefamationThe term defamation means any action or other proceeding for defamation, libel, slander, or similar claim alleging that forms of speech are false, have caused damage to reputation or emotional distress, have presented any person in a false light, or have resulted in criticism, dishonor, or condemnation of any person.
(2)Domestic courtThe term domestic court means a Federal court or a court of any State.
(3)Foreign courtThe term foreign court means a court, administrative body, or other tribunal of a foreign country.
(4)Foreign judgmentThe term foreign judgment means a final judgment rendered by a foreign court.
(5)StateThe term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
(6)United States personThe term United States person means—
(A)a United States citizen;
(B)an alien lawfully admitted for permanent residence to the United States;
(C)an alien lawfully residing in the United States at the time that the speech that is the subject of the foreign defamation action was researched, prepared, or disseminated; or
(D)a business entity incorporated in, or with its primary location or place of operation in, the United States.
4102.Recognition of foreign defamation judgments
(a)First amendment considerations
(1)In GeneralNotwithstanding any other provision of Federal or State law, a domestic court shall not recognize or enforce a foreign judgment for defamation unless the domestic court determines that—
(A)the defamation law applied in the foreign court’s adjudication provided at least as much protection for freedom of speech and press in that case as would be provided by the first amendment to the Constitution of the United States and by the constitution and law of the State in which the domestic court is located; or
(B)even if the defamation law applied in the foreign court’s adjudication did not provide as much protection for freedom of speech and press as the first amendment to the Constitution of the United States and the constitution and law of the State, the party opposing recognition or enforcement of that foreign judgment would have been found liable for defamation by a domestic court applying the first amendment to the Constitution of the United States and the constitution and law of the State in which the domestic court is located.
(2)Burden of establishing application of defamation lawsThe party seeking recognition or enforcement of the foreign judgment shall bear the burden of making the showings required under subparagraph (A) or (B).
(b)Jurisdictional considerations
(1)In generalNotwithstanding any other provision of Federal or State law, a domestic court shall not recognize or enforce a foreign judgment for defamation unless the domestic court determines that the exercise of personal jurisdiction by the foreign court comported with the due process requirements that are imposed on domestic courts by the Constitution of the United States.
(2)Burden of establishing exercise of jurisdictionThe party seeking recognition or enforcement of the foreign judgment shall bear the burden of making the showing that the foreign court’s exercise of personal jurisdiction comported with the due process requirements that are imposed on domestic courts by the Constitution of the United States.
(c)Judgment against provider of interactive computer service
(1)In generalNotwithstanding any other provision of Federal or State law, a domestic court shall not recognize or enforce a foreign judgment for defamation against the provider of an interactive computer service, as defined in section 230 of the Communications Act of 1934 (47 U.S.C. 230) unless the domestic court determines that the judgment would be consistent with section 230 if the information that is the subject of such judgment had been provided in the United States.
(2)Burden of establishing consistency of judgmentThe party seeking recognition or enforcement of the foreign judgment shall bear the burden of establishing that the judgment is consistent with section 230.
(d)Appearances not a barAn appearance by a party in a foreign court rendering a foreign judgment to which this section applies shall not deprive such party of the right to oppose the recognition or enforcement of the judgment under this section, or represent a waiver of any jurisdictional claims.
(e)Rule of constructionNothing in this section shall be construed to—
(1)affect the enforceability of any foreign judgment other than a foreign judgment for defamation; or
(2)limit the applicability of section 230 of the Communications Act of 1934 (47 U.S.C. 230) to causes of action for defamation.
4103.RemovalIn addition to removal allowed under section 1441, any action brought in a State domestic court to enforce a foreign judgment for defamation in which—
(1)any plaintiff is a citizen of a State different from any defendant;
(2)any plaintiff is a foreign state or a citizen or subject of a foreign state and any defendant is a citizen of a State; or
(3)any plaintiff is a citizen of a State and any defendant is a foreign state or citizen or subject of a foreign state,may be removed by any defendant to the district court of the United States for the district and division embracing the place where such action is pending without regard to the amount in controversy between the parties.
4104.Declaratory judgments
(a)Cause of action
(1)In generalAny United States person against whom a foreign judgment is entered on the basis of the content of any writing, utterance, or other speech by that person that has been published, may bring an action in district court, under section 2201(a), for a declaration that the foreign judgment is repugnant to the Constitution or laws of the United States. For the purposes of this paragraph, a judgment is repugnant to the Constitution or laws of the United States if it would not be enforceable under section 4102 (a), (b), or (c).
(2)Burden of establishing unenforceability of judgmentThe party bringing an action under paragraph (1) shall bear the burden of establishing that the foreign judgment would not be enforceable under section 4102 (a), (b), or (c).
(b)Nationwide service of processWhere an action under this section is brought in a district court of the United States, process may be served in the judicial district where the case is brought or any other judicial district of the United States where the defendant may be found, resides, has an agent, or transacts business.
4105.Attorneys’ feesIn any action brought in a domestic court to enforce a foreign judgment for defamation, including any such action removed from State court to Federal court, the domestic court shall, absent exceptional circumstances, allow the party opposing recognition or enforcement of the judgment a reasonable attorney’s fee if such party prevails in the action on a ground specified in section 4102 (a), (b), or (c)..
(b)Sense of CongressIt is the Sense of the Congress that for the purpose of pleading a cause of action for a declaratory judgment, a foreign judgment for defamation or any similar offense as described under chapter 181 of title 28, United States Code, (as added by this Act) shall constitute a case of actual controversy under section 2201(a) of title 28, United States Code.
(c)Technical and conforming amendmentThe table of chapters for part VI of title 28, United States Code, is amended by adding at the end the following:


181.Foreign judgments4101.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
